Case 4:19-cr-00271-SDJ-KPJ Document 134 Filed 06/25/20 Page 1 of 2 PageID #: 1198



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   UNITED STATES OF AMERICA                        §
                                                   §
   v.                                              §            No. 4:19-CR-00271
                                                   §
   DAWIT M. BELETE (5)                             §

            MOTION TO UNSEAL SECOND SUPERSEDING INDICTMENT

          The Second Superseding Indictment in the above-numbered cause has been

 ordered sealed by the Court and;

          The United States would show that Dawit M. Belete has been arrested in the

 Central District of California. The Central District of California is requesting that our

 case be unsealed as to this defendant.

          The United States, by and through its undersigned counsel, respectfully moves this

  Court for an Order unsealing the above-numbered Second Superseding Indictment as to

  this defendant.

                                                       Respectfully submitted,

                                                       STEPHEN J. COX
                                                       United States Attorney

                                                       __/s/___________________________
                                                       HEATHER RATTAN
                                                       Assistant United States Attorney
                                                       Texas Bar No. 16581050
                                                       101 E. Park Blvd., Suite 500
                                                       Plano, Texas 75074
                                                       (972) 509-1201
                                                       (972) 509-1209 (fax)
                                                       Heather.Rattan@usdoj.gov



  Motion to Unseal Second Superseding Indictment                                         Page 1
Case 4:19-cr-00271-SDJ-KPJ Document 134 Filed 06/25/20 Page 2 of 2 PageID #: 1199



                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed via e-mail transmission to
  defense counsel on June 25, 2020.

                                                   ___/s/__________________________
                                                   HEATHER RATTAN




  Motion to Unseal Second Superseding Indictment                                       Page 2
